FILED
                            NOT FOR PUBLICATION                             JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10402

               Plaintiff - Appellee,             D.C. No. 2:06-CR-00187-RCJ

  v.
                                                 MEMORANDUM *
MANUEL EDUARDO ALONSO-
OCHOA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Manuel Eduardo Alonso-Ochoa appeals from the 24-month sentence

imposed following the revocation of his supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alonso-Ochoa contends that the district court erred by basing its sentencing

decision on impermissible factors. The record shows that the district court did not

rely primarily on factors that were inappropriate for consideration. See United

States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006); see also United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007). Moreover, in light of the totality

of the circumstances, the district court’s sentence is substantively reasonable. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    09-10402